                       Case 5:21-cv-01547 Document 4 Filed 09/10/21 Page 1 of 1 Page ID #:23
  NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
  OR OF PARTY APPEARING IN PRO PER




  ATTORNEY(S) FOR:          ERICA LATHROP
                                                                   UNITED STATES DISTRICT COURT
                                                                  CENTRAL DISTRICT OF CALIFORNIA
ERICA LATHROP,                                                                                              CASE NUMBER:



                                                                                          Plaintiff(s),           5:21-cv-01547
                                                    V.
WATCHTOWER BIBLE AND TRACT SOCIETY OF NEW YORK, INC.; WATCHTOWER ENTERPRISES; WATCHTOWER FOUNDATION,
INC.; WATCHTOWER ASSOCIATES, LTD; KINGDOM SUPPORT SERVICES, INC.; RELIGIOUS ORDER OF JEHOVAH’S WITNESSES;
CHRISTIAN CONGREGATION OF JEHOVAH’S WITNESSES; THE GOVERNING BODY OF JEHOVAH’S WITNESSES; OTHELLO                          CERTIFICATION AND NOTICE
                                                                                                                             OF INTERESTED PARTIES
NORTH SPANISH CONGREGATION OF JEHOVAH’S WITNESSES; LAS PALMAS CONGREGATION OF JEHOVAH’S WITNESSES;
MANUEL BELIZ; and REFUGIO VALENZUELA,


                                                                                        Defendant(s)                              (Local Rule 7.1-1)

TO:           THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                  ERICA LATHROP
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                   (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                           PARTY                                                                     CONNECTION I INTEREST
ERICA LATHROP                                                                                        PLAINTIFF
WATCHTOWER BIBLE AND TRACT SOCIETY OF NEW
YORK, INC.
                                                                                                     DEFENDANT
WATCHTOWER ENTERPRISES                                                                               DEFENDANT
WATCHTOWER FOUNDATION, INC.                                                                          DEFENDANT
WATCHTOWER ASSOCIATES, LTD                                                                           DEFENDANT
KINGDOM SUPPORT SERVICES, INC.
RELIGIOUS ORDER OF JEHOVAH’S WITNESSES                                                               DEFENDANT
CHRISTIAN CONGREGATION OF JEHOVAH’S WITNESSES                                                        DEFENDANT
THE GOVERNING BODY OF JEHOVAH’S WITNESSES                                                            DEFENDANT
OTHELLO NORTH SPANISH CONGREGATION OF
JEHOVAH’S WITNESSES
                                                                                                     DEFENDANT
LAS PALMAS CONGREGATION OF JEHOVAH’S                                                                 DEFENDANT
WITNESSES                                                                                            DEFENDANT
MANUEL BELIZ                                                                                         DEFENDANT
REFUGIO VALENZUELA
ALL INSURANCE CARRIERS FOR DEFENDANTS
                                                                                                     DEFENDANT
                                                                                                     INSURANCE CARRIER FOR DEFENDANTS
               September 10, 2021                                                            /s/ Eric Baum
              Date                                                                    Signature


                                                                                      Attorney of record for (or name of party appearing in pro per):

                                                                                      ERICA LATHROP


CV-30 (05/13)                                                                    NOTICE OF INTERESTED PARTIES
